--------------------------------------------------------------------------------

Exhibit 10.7

(English Translation)

 

Share Purchase Agreement

 

Party A: Cheng Xiaoyan

Party B: Leewell Investment Group Limited

Whereas: Qingdao Oumei Real Estate Development Co., Ltd. Is a limited liability
company (hereinafter “the company”) invested by Party A and another
shareholders. Its registered capital is 96 million RMB. Zhang Weiqing’s
contribution to the registered capital of the company is 48,960,000Yuan,
representing a 51% of the shares. Cheng Xiaoyan’s contribution to the registered
capital of the company is 47,040,000 Yuan, representing a 49% of shares.

After friendly discussion, both Party A and Party B agree that Party A will
assign its own 49% of the shares amount equivalent to 47,534,900 Yuan RMB in
foreign exchange to Party B. Both Parties sign an agreement as follows:

1.

Basic information of the Seller and Buyer

 



–

Seller (Party A)

 

Name: Cheng Xiaoyan

 

Domicile:

 

ID number: 370283198208010083

 

Nationality: Chinese

 



–

Buyer (Party B)

 

Name: Leewell Investment Group Limited

 

Domicile: No. 1401 World Commerce Centre, Hongkong

 

Registered No: 1157784

 

First Director: Zhou Li

 

Nationality: Australia

 



2.

Proportion and Price of the Purchased Shares

 



The share purchase price is based on the assessment report, Lu Daxin Ping Zi
[2007] No. 03026, made by Shandong Daxin Accountant Firm Jimo substation on July
30, 2007. Party A will sell its own 49% of the shares of Qingdao Oumei Real
Estate Development Co., Ltd. equivalent to 47,534,900 Yuan RMB in foreign
exchange to Party B. Other shareholders completely waive their priority rights
of purchase.

 



3.

Payment Term

 



In three months from the issuance of the amended business license, Party B shall
pay Party A the full purchase price in a lump sum. Party B shall pay the same
value US Dollars according to the exchange rate of the payment day.


--------------------------------------------------------------------------------


4.

Right and Responsibilities of Two Parties

   

Party B shall pay the total purchase price to Party A in a lump sum as
stipulated in this agreement. Should Party B fail to pay off the amount, it will
be liable for the responsibilities for breach of the contract.

   

After the full payment of the purchase price from Party B, Party A shall assist
Party B in dealing with all the changing registration procedures in AIC, Tax and
Foreign Exchange Bureau and other administrative departments.

   

All debts and credits of Qingdao Oumei Real Estate Development Co., Ltd shall be
inherited by the new foreign- invested enterprise.

    5.

Breach of contract

   

If Party B fails to pay the purchase price according to the term prescribed in
the article 3 of this agreement, Party B should pay 1/1000 of the purchase price
as punishment every delay of one month to Party A. Party A is entitled to
terminate the agreement and ask for the payment of damage except for the
punishment when a delay of 6 months occurs.

    6.

Dispute Settlement

   

In the event of any dispute relating to this agreement, the parties shall
attempt in the first instance to resolve such dispute through friendly
discussion. If the event such dispute is not resolved through discussion, the
dispute shall be submitted to Qingdao Arbitration Committee according to its
rules of procedure. The arbitral award is final and binding to both parties.

    7.

Effective Conditions of the agreement

   

After formal sign and seal by both parties, the agreement comes to effect as
long as the approval authority approves. The agreement has five copies. Each
party holds one, the other will be submitted for approval.

 

 

Party A
Cheng Xiaoyan

Party B
LEEWELL INVESTMENT GROUP LIMITED

Other Shareholders
Zhang Weiqing

5th, September, 2007

--------------------------------------------------------------------------------